                                                                                CLr~~,~, IJ.S - _ _            -                ;1



                                                                                  ~      JUN 2 6 2019
                                                                                p ~6_s          1r ._.__._./~~__......_._. .,
                                                                              C~IV1~        ~   Il.Tlli'l,:
                                                                                                          ''4           ,~~
                                                                                                                            i~l l ~




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                   cASE NUMBEx
                                                  PLAINTIFF
                             v.                                     2:19~,,~347-SVW-10
  MICHELLE ARCHULETA
                                                                 ORDER OF TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT
                                            DEFENDANT(S).             TO BAIL REFORM ACT


    Upon motion of          d~~~~-~                                   ,IT IS ORDERED that a detention hearing
is set for .Tune 28                                     , 2019        , at 3:00      ❑a.m./ Op.m. before the
Honorable Jacqueline Chooljian                                        , in Courtroom 750

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                      (Other custodial officer)



                                                                                                pnn ~rP le~r             : nre n„7
Dated:         (~ /Z~., ~ y                                                                  ~ F`~d   ~~'L~I:c            :Iii ii riilasv


                                                                    Vlagist~te Judge




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                                          Page 1 of 1
